OPINION — AG — ** OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM — FINAL AVERAGE — BENEFITS ***** IN COMPUTING THE RETIREMENT BENEFITS DUE TO A RETIRANT FROM THE OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM WHO RETIRED UNDER NORMAL RETIREMENT STATUS BEFORE JULY 1, 1981, THE PERCENTAGE OF "FINAL AVERAGE COMPENSATION" APPLIED TO THE COMPUTATION PROCESS SHOULD BE THAT PERCENTAGE IN EFFECT ON THE DATE OF TERMINATION OF EMPLOYMENT WITH A PARTICIPATING EMPLOYER, AS REQUIRED UNDER 74 O.S. 930.1 [74-930.1](B) (ALTERNATIVE CALCULATION FORMULA) CITE: OPINION NO. 83-052, OPINION NO. 83-059, OPINION NO. 84-023, 74 O.S. 915 [74-915](A)(1), 74 O.S. 930.1 [74-930.1] (MICHAEL SCOTT FERN)